Case 20-20536-GLT          Doc 78     Filed 10/02/20 Entered 10/02/20 14:13:11            Desc Main
                                      Document     Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                Case No. 20-20536-GLT
SANDRA L. ADAMS,
                       Debtor.                        Chapter 13

TREESDALE COMMUNITY
                                                      Related to Dkt No. 52
ASSOCIATION, INC. and GREENVIEW
COURT OWNERS ASSOCIATION, INC.
                       Movants.
         v.


SANDRA L. ADAMS,


         and


RONDA J. WINNECOUR, ESQUIRE,
TRUSTEE,
                       Respondents.


                                  AFFIDAVIT OF DEFAULT


         Treesdale Community Association, Inc. and Greenview Court Owners Association, Inc.


(hereinafter referred to as the "Associations") by and through their counsel, Thomas H. Ayoob III &


Associates, LLC, Thomas H. Ayoob, III, Esquire, and Matthew Junker, Esquire, hereby file this


Affidavit of Default, averring as follows::                                                             i

         1.     On June 17, 2020, the Associations presented their Motion for Relief from the           S


Automatic Stay (the "Motion") to this Honorable Court.                                                  i


         2.     On June 22, 2020, this Honorable Court entered an Order of Court conditionally


granting the Motion (the "Stay Order"). A true and correct copy of the Stay Order is attached hereto


as Exhibit A.


         3.     Pursuant to the Stay Order, the relief from the automatic stay would be stayed for as


long as Sandra L. Adams (the "Debtor") made her monthly plan payments to the Chapter 13 Trustee.


         4.     On August 26, 2020, at a proceeding before this Honorable Court on the Contested




{00224188/ 1}
Case 20-20536-GLT         Doc 78    Filed 10/02/20 Entered 10/02/20 14:13:11              Desc Main
                                    Document     Page 2 of 3



Confirmation of Plan Dated 7/29/2020, this Honorable Court clarified that the Stay Order required


Debtor to make full plan payments. A true and correct copy of the Proceeding Memo from the


August 26, 2020 proceeding is attached hereto as Exhibit B.


       5.      Furthermore, Debtor's counsel acknowledged at the August 26, 2020 proceeding that


it was also his understanding that the Stay Order required full plan payments. See Exhibit B.


       6.      Pursuant to Debtor's most recent Chapter 1 3 Plans, dated July 29, 2020 and October


1, 2020, the full monthly plan payment is $4,972.23 over a term of sixty (60) months.


       7.      As shown in the Chapter 13 Trustee's records, Debtor only made a payment of


$3,01 1.00 for the plan payment that was due on or before September 1, 2020. A true and correct


copy of the Chapter 13 Trustee's Debtor Pay Schedules is attached hereto as Exhibit C.


       8.      According to the Chapter 1 3 Trustee' s records, Debtor is currently delinquent in the


amount of $10,099.40.


       9.      However, the Chapter 1 3 Trustee's records currently show a monthly plan payment


requirement of $3,897.05 and do not reflect the current monthly plan payment requirement of


$4,972.23.


       10.     When using the correct monthly plan payment amount, the Debtor is currently


delinquent in the amount of $1 8,700.84.


       11.     Debtor's default has continued for more than thirty (30) days, and pursuant to


Paragraph 2 of the Stay Order, the Associations are entitled to fde this Affidavit of Default.


       WHEREFORE, Treesdale Community Association, Inc. and Greenview Court Owners


Association, Inc. respectfully requests that this Honorable Court enter a separate order vacating the


automatic stay and, under 11 U.S.C. § 362(d)(4), precluding the operation of an automatic stay


against 101 Greenview Court, Gibsonia, PA 1 5044 (the "Property") in any other case under this title




{00224188/ 1}
Case 20-20536-GLT           Doc 78       Filed 10/02/20 Entered 10/02/20 14:13:11             Desc Main
                                         Document     Page 3 of 3



purporting to affect the Property for a period of two years from the entry of the order pursuant to


Paragraph 3 of the Order Conditionally Granting In Rem Stay Relief dated June 22, 2020 at Docket


No. 52.


                                                      Respectfully submitted,


                                                      THOMAS H. AYOOB III & ASSOCIATES, LLC


                                                       By:
                                                             Matthew Junker, Esquire
                                                             Pa. I.D. 312356
                                                             Thomas PI. Ayoob, III, Esquire
                                                             Pa. I.D. 63571
                                                             710 Fifth Avenue, Suite 2000
                                                             Pittsburgh, PA     15219
                                                             Telephone: (412) 208-3000
                                                             Facsimile: (412) 208-3001
                                                             Counsel for Treesdale Community
                                                             Association, Inc. and Greenview Court
                                                             Owners Association, Inc.



Sworn to and subscribed before me
this 2nd day of October, 2020.




NOTARYMhjBliC
               Commonwealth of Pennsylvania - Notary Seal
                      Jessica L Muir. Notary Public
                           Allegheny County
                 My commission expires October24, 2021
                     Commission number 1 21 6898




{00224188 / 1}
